Citation Nr: 1640407	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  16-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip replacement.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ASHD with cardiomegaly.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service as a member of the Recognized Guerilla in the Philippine Army from December 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In association with his notice of disagreement, the Veteran prematurely filed a VA 9 Appeal to Board of Veterans' Appeals in September 2015 where he indicated that he desired a Board video conference hearing.  Again, as this was filed prior to the issuance of the statement of the case in this matter in April 2016, this document cannot be considered a valid substantive appeal.  Moreover, in his April 2016 timely filed substantive appeal, the Veteran explicitly stated that he did not want a Board hearing and requested expedited processing due to deteriorating health.  As such, the Board finds that any prior hearing request has been withdrawn and it may proceed with the issuance of this decision. 

Additional VA clinical records were associated with the record in August 2016.  However, these records merely show continuing treatment for the Veteran's disabilities and do not provide any sort of etiological opinions or nexus to service.  As such, they are redundant of prior medical evidence of record and not relevant.  In turn, as this evidence is not pertinent to the claim, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

In May 2016, the Veteran filed an Application in Acquiring Specially Adapted or Special Home Adaption Grant.  Further, in September 2015, the Veteran submitted a claim for nonservice-connected pension.  However, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for malaria, diabetes mellitus, ASHD with cardiomegaly and issues of entitlement to service connection for a kidney disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2013 rating decision denied entitlement to service connection for bilateral hip replacement; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision and new and material evidence was not received within one year.

2.  Evidence received since the July 2013 rating decision in connection with the claim of entitlement to service connection for bilateral hip replacement is either cumulative or redundant of evidence of record in July 2013, or does not relate to an unestablished fact necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The July 2013 rating decision that denied service connection for bilateral hip replacement is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2015)].

2.  New and material evidence has not been received since the July 2013 rating decision denying service connection for bilateral hip replacement; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The RO initially denied service connection for bilateral hip replacement in a July 2013 rating decision as this condition was neither incurred in nor caused by service.  The Veteran did not initiate an appeal with respect to this decision.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 2013 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2015)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 2013 rating decision, the evidence of record consisted of service records and post-service clinical records.  Service records were completely silent with respect to any incident, disease or injury pertaining to the hips.  A January 1946 service record indicated that no wounds were sustained in service.  Post-service treatment records showed that the Veteran underwent hip replacements in 1993 and that he experienced hip pain status post hip replacements.  He also had a diagnosis of osteoarthritis.      
 
Since the July 2013 rating decision, additional evidence has been associated with the record, primarily consistent of additional clinical records.  These records continue to document bilateral hip pain and a continuing diagnosis of status post hip replacements and osteoarthritis.  However, these records do not provide any further etiological opinions.  In other words, nothing in these records contain any evidence showing that the Veteran's bilateral hip replacement may be related to the Veteran's service.  These records are simply redundant of prior clinical records associated with the record at the time of the July 2013 decision.  Thus, while this evidence is new, it cannot be considered material as it does not relate to the unestablished fact that a bilateral hip replacement was incurred in or aggravated in service, which is necessary to substantiate the Veteran's claim.

Moreover, in his claim reopen, notice of disagreement and substantive appeal, the Veteran has merely asserted that his hip replacement should be service-connected.  He has not provided any evidence concerning any incidents, injuries, or diseases in service pertaining to the hip.  Moreover, he has not provided any evidence of pertinent symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His assertions are merely redundant of his initial service connection claim prior to the July 2013 rating decision.  In turn, his assertions cannot be considered material as they do not relate to an unestablished fact.  

In conclusion, based on the analysis above, the evidence submitted since the July 2013 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no lay or medical evidence linking any current bilateral hip replacement disorder to service.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for bilateral hip replacement is not reopened.  38 U.S.C.A.  § 5108. 


ORDER

New and material evidence has not been received to reopen a claim for service connection for bilateral hip replacement; the appeal is denied.



REMAND

In its August 2016 brief, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in an April 1973 rating decision that denied entitlement to service connection for malaria.  Importantly, the representative argued that the AOJ failed to consider an official service separation document that showed treatment for malaria.  (Parenthetically, the Board notes that the brief referred to the date of July 31, 1972, which was actually the date the Veteran filed his claim for malaria; however, based on the context of the representative's brief, it is clear that the representative was referring to CUE in the April 1973 rating action.)  This matter has not been adjudicated by the AOJ.  Unfortunately, this issue is inextricably intertwined with the remaining issues on appeal.  In other words, the CUE claim directly impacts the claim to reopen service connection for malaria.  Moreover, as the Veteran has asserted that his diabetes mellitus, ASHD with cardiomegaly, kidney disorder and hypertension are secondary to his malaria, the CUE claim also impacts these issues.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the AOJ should consider and adjudicate the issue of whether there was clear and unmistakable error (CUE) in an April 1973 rating decision that denied entitlement to service connection for malaria before the Board can address the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the issue of whether there was clear and unmistakable error (CUE) in an April 1973 rating decision that denied entitlement to service connection for malaria. 

2.  Thereafter, and any further development deemed necessary in light of any decision made above, the AOJ should review the expanded record and determine if the remaining benefits sought on appeal can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


